 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    RACHEL LEAH PASHMAN,                               Case No. 2:14-cv-01974-GMN-CWH
12                       Petitioner,                     ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17          In this long-closed action, petitioner has sent the court a letter (ECF No. 15). Based upon

18   the letter and the attached documents, petitioner is trying to obtain a copy of a state-court ruling.

19   Petitioner has sent her request to the wrong court. She needs to ask the Eighth Judicial District

20   Court of the State of Nevada for a copy of the ruling.

21          IT THEREFORE IS ORDERED that the clerk of the court send petitioner a copy of the

22   docket sheet.

23          IT FURTHER IS ORDERED that no further action be taken upon the letter (ECF No. 15).

24          DATED: October 18, 2019
25                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
26                                                                 United States District Judge
27

28
                                                        1
